United States Court of Appeals
                                                                         Fifth Circuit
                                                                       F I L E D
                   IN THE UNITED STATES COURT OF APPEALS                 April 5, 2004
                           FOR THE FIFTH CIRCUIT
                                                                    Charles R. Fulbruge III
                                                                            Clerk

                                  No. 03-10137
                                Summary Calendar



                         UNITED STATES OF AMERICA,

                                                         Plaintiff-Appellee,

                                     versus

                               BOOKER T. MUHAMMAD,

                                                        Defendant-Appellant.

                          --------------------
             Appeal from the United States District Court
                  for the Northern District of Texas
                        USDC No. 4:02-CR-83-1-Y
                          --------------------

Before SMITH, DUHÉ, and WIENER, Circuit Judges.

PER CURIAM:1

      Following a jury trial, Booker T. Muhammad was convicted

of possession with intent to distribute marijuana in violation

of 21 U.S.C. §§ 841(a)(1), (b)(1)(B)(vii).               The district court

sentenced Muhammad to 78 months of imprisonment and a four-year

term of supervised release.         Muhammad appeals his conviction.

      Muhammad first argues that the evidence was insufficient

to   prove   the    scienter    element   of   the   offense   of   conviction.


      1
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
Muhammad’s    sole   custody   of   a       large   quantity    of   drugs,      his

implausible story that he was driving a small load of produce from

El Paso to Detroit but did not know to whom he was to deliver the

produce, and his falsified logbook provide sufficient evidence to

uphold the jury’s conclusion that Muhammad knew of the marijuana

concealed in the trailer being pulled by the truck he was driving.

See United States v. Carreon-Palacio, 267 F.3d 381, 389 (5th Cir.

2001); United States v. Garcia-Flores, 246 F.3d 451, 454-55 (5th

Cir. 2001); United States v. Diaz-Carreon, 915 F.2d 951, 954 (5th

Cir. 1990).

     Muhammad    also   argues   that        the    district    court    erred    in

admitting motel and store receipts into evidence.                       Counter to

Muhammad’s    assertion,   those    evidentiary         items    were     not    the

sole evidence showing that Muhammad had falsified his logbook.

Thus, any such error was harmless.            See United States v. Mendoza-

Medina, 346 F.3d 121, 127 (5th Cir. 2003), cert. denied,

124 S. Ct. 1161 (2004).

     AFFIRMED.




                                        2